,
.

k.               OFFlCEOFTHE    ATTORNEY GENERALOFTEXAS
I                                    AUSTIN




     Ron. Ral F,' Iiaohml
     hselrtant ~Qounty Attorney
     Wuecor county




     qrmlt .88 rollwrr




                                                        on MD or beast
                                                      in the 6Mna:




                                                          tion   that the
                                              doea not propose ,toune
                               0 has a red oeps whloh be ~111 wave In
                                  ha bull la an imported lighting      I&X-
                                  11 ri,ngs; or old Naziad.   .,
                                  raon'a   Annotated Texae Prinal,,Code,

                  *Any:peraon who ahsll voluntarily  8nga&s in a
           paglllstfo   enaounter between JIM and mm, ox a.tf?W
           between a mea and a bull, or any obhsr animal, for
           money or other thing of velue,    or for any obnnplon-
           ship, or upon the reeult of which any money Or any-
           thing of value la bet or wagered, or to see whioh
Ib5.      Bal F. Raehal,    Page Z


          any admlarlon fee la oherged, either dlreotly  of In-
          dlreotly, shall be lmprIaoae4In the penitentiary   for
          not 1.e. than two ue? more than ilra yeara..
          ArtIole~ 4667, ?emon’r           Annotated Taxars Civil            3tatuter,
reada in part as i~llowrt
               Y!he habitual uae, aotual, threatened or oontea-
          plated   of any premises, plaoe or bulldlng ‘or part
          thereo#, for any ot the iollow~    uama ahall be en-
          Joined at tke ruit oi either the State of any oltiren
          thereof:
                “4.  Par the voluntary engagIng in a fight be-
          twoen a men and a bull for money or ather thing of
          value, or for an7 ahamplonship, or upon rswlt of
          whloh any none7 or anythIng of value Ia bet or wager-
          ed; or to see whIoh any l4n118aIon See la oharged
          either dlreotly  or indiraotly, a8 prohibited  by the
          Penal aodo.
                ‘An7 pereon who may aae or be akiout to une, or
          who may aid or abet another ln the use of any suoh
          pramlaes iox, any purpose mentioned In thfa Artiole
          ara7 be made a party deIen4ant In auoh suit.      The At-
          torne~ General or en7 Dlstrlot    or County Attorney
          uaf brlia& and prosecPute 611 wits    that either may
          dwm neowsary     to enJoin saoh uwa,     and nee4 not
          rsxlry the petltlon;~  or ang oltizen    01 thIe State
          IM~ au~bIn his own neme en4 shall not be required
          to ohow that he la pereonally    injured by tha aota
          ecaplained ~f.~
                 &!8 CoXQue Jurls,   Fags llB.2,   deflneo   the tern        “fl6ht*
a8     roiimit


                                         a ba;ttls~   a oombat;       rot
           or method of fI@hting.
                                                                  .
                 *As a verb - To attempt to defmt,-          subdue,    or
           deatroy an enemy, either by blowr or weapons; to
           rtrlke   or oontend for vlotory, in battle or in fiingle
           Oaabat."

          Ao stated in yocr lattsr the atatador ha8 no lnten-
tlon ot $njuring the bull and he intends his pert of the fight
to be almulated and a sham tight.
                 But what about   the righting   bnll    bred for   the btiil~
    rlnee    old ILexloo? Ml1 he knw tht
            or                               when the matador waver
    the red cape before his 470s and brandlehes hIr woadan sword
    that she fight I6 only  a 6hau anb e jest?    We CbInk not.   '@Ill
    the bull ahargo the matador OS hla aaoertoxa o!mafged matadors
    la tbe bull ring8 oc: old arrerioo or will he doollely lie dowa,
    aaoll the tlowers and go to sleep aa ~BrdIMa(L the Bull night
    do? It the bull sated llhe 7ardInand the populaoe lntsnt on
    l Roman HelI4a7 wuuld undoubtedly    demand tha refund of tholr
    admlsalon mane7 In dlrguat.
              sappoe   the matador ,la not as riclllful aa the bull
    and he 10 gored and lajured by the bull?     Zuuld not that be
*   a vary sad and traglo eiialr?
               Said Article    610, above quoted      I8 Mm4 In Title
    11 o? the Penal Code,, whIoh title     la st7i.6,    *Offenae~ Against
    Dub110 Folloy and Ecooaan7.* The Leglaleture         of Taxes untloubt-
    edly considered fight8 or oontestr between a smn aad a bull
    againat the publlo polioy oi thla state when the artI@           was
    saaated.   The Loglslature    uudoubtedly oonsldsrad that it was
    wronc( for the man to in&We the bull, wrong for tha bull to
    InJure tha ma, and wrong bar the publio to see e apeotaols
    where lajury to llthar man or bullalght         occur.
               It la there?ore ouz opinion ths$ the proposed 0013,
    teat betateen a man and a buU lcr a bull fight and woul4 be Ia
    riolatlon  or Artlo    610 of the Penal Oodo of Texas.
                                                 Very truly    foum,
                                          AW’JE~        Uf;#EBBLOF TiEAS